Damron, J. This claimant, a Quasi-Municipal Corporation of the City of Quincy, Illinois, by its president, files its claim herein for an award for water service furnished by it to the Illinois Soldiers and Sailors Home at Quincy, Illinois which is owned and operated by respondent. It appears from the record that a new infirmary was erected at said Institution by the respondent and that water furnished by the claimant for the use of such infirmary, through inadvertence or otherwise, was not metered. The record further discloses that a conference was had between the officers of the Soldiers and Sailors Home and claimant in which it was determined that for water furnished by claimant to the new infirmary, there was due the claimant the sum of $496.86; but inasmuch as the appropriation from which this amount could be paid had lapsed at the time of the discovery and the determination of the amount due, there were no funds available from which the Institution could pay such amount, therefore, this claim was filed in this Court. The departmental report of the Department of Public Welfare admits that the water was furnished by' claimant to respondent’s infirmary and recommends that the claim in the above amount be allowed. This Court has held that where it appears that water was actually furnished to an institution operated and under the control of the respondent, and was not fully paid, the state institution must pay for it since under the law it is a requirement that institutions procure and furnish water for its inmates. City of Jacksonville vs. State, 15 C.C.R. 62. An award is therefore entered in favor of claimant, Water Works Commission, a Quasi-Municipal Corporation of the City of Quincy, Adams County, Illinois, in the sum of Four Hundred Ninety-Six Dollars Eighty-Six Cents ($496.86).